Citation Nr: 0214937	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  01-09 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

The propriety of the initial 10 percent evaluation for the 
service-connected status post anterior cruciate ligament 
(ACL) reconstruction of the right knee.  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1998.  

During the pendency of the appeal the veteran moved from the 
jurisdiction of the Portland, Oregon, Regional Office to that 
of St. Paul, Minnesota.  This matter is before the Board of 
Veteran's Appeals (the Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Offices 
which granted VA compensation for status post anterior 
cruciate ligament reconstruction of the right knee and 
assigned and continued a 10 percent disability rating for the 
disorder, during the initial rating period, actions which are 
discussed in further detail below.  

In a statement submitted in lieu of VA Form 9 in December 
2001, the veteran claimed that he has left knee disability 
secondary to his service-connected right knee disability.  
This matter is referred to the St. Paul, Minnesota, Regional 
Office (RO) for appropriate action.  It is not currently part 
of the appeal because an appeal consists of a timely filed 
notice of disagreement with a decision in writing and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2001).  


FINDINGS OF FACT

1.  Throughout the period from the grant of service 
connection to the present, the veteran's service-connected 
status post anterior cruciate ligament reconstruction of the 
right knee has been manifested principally by ligament laxity 
with complaints of pain causing discomfort at work but 
primarily interfering with athletic activities.  

2.  During the period, normal range of right knee motion and 
a negative x- rays have been objectively confirmed without 
other findings reflecting more than slight impairment of the 
knee.  


CONCLUSION OF LAW

For the entire rating period, the criteria for an evaluation 
in excess of 10 percent for the service-connected status post 
anterior cruciate ligament reconstruction of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. 3.321(b)(1); Part 4 and §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code (DC) 5299-5257 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has asserted that his service-connected right 
knee disability is more disabling than the current evaluation 
would suggest, especially regarding knee mobility.  He 
requests consideration of 38 C.F.R. § 4.7 (2001) and 
resolution of reasonable doubt in his favor under 38 C.F.R. 
§ 4.3 (2001).  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be reviewed.  Finally, the Board will 
analyze the case and render a decision.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was provided a copy of the August 2000 initial 
rating decision at issue here with a letter that month 
setting forth what was decided, how the decision was made, 
the evidence reviewed, and what the veteran should do if he 
thought the decision was wrong.  He was provided a toll free 
telephone number in the event he had any question whatsoever.  

The veteran filed a notice of disagreement with the decision 
in August 2000.  He included a request for a VA medical 
examination.  The veteran had a VA orthopedic examination in 
October 2000.  In February 2001, the Portland RO forwarded a 
letter describing the impact of the VCAA on his claim.  He 
was informed what information and evidence was necessary to 
support the claim, what VA was prepared to do to assist him 
in obtaining evidence, what the evidence had to show to 
support the claim, what additional evidence was necessary, 
where evidence should be sent, and what had been accomplished 
to date regarding evidence development.  The veteran was 
again provided a toll free telephone number if he had any 
question whatsoever.  

In October 2001, the Portland RO adjudicated the claim under 
the VCAA and notified the veteran of the action taken that 
month.  He was again informed what was decided, how the 
decision was made, the evidence reviewed, and what the 
veteran should do if he thought the decision was wrong.  He 
was also again provided a toll free telephone number in the 
event he had any question whatsoever.  

In the interim, the veteran advised VA that he had moved.  
Later in October 2001, the St. Paul RO provided a 
supplemental statement of the case describing the evidence 
considered, the pertinent law and regulations including 
extraschedular consideration, the decision made, and the 
reasons and bases for the decision.  

In March 2002, the St. Paul RO notified the veteran that his 
case was being transferred to the Board.  He was advised how 
he could submit additional evidence, if any, directly to the 
Board and the address for this was also provided.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided a recent complete 
specialized medical examination, including appropriate X-
rays, during which all of his records were reviewed.  In 
addition, when the RO had an additional question regarding 
the findings, the examiner provided an addendum, which is 
further discussed below.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim and has been 
encouraged to do so.  

On the basis of review of the claims folder, there is no 
indication that the veteran has further evidence or argument 
to submit.  

In summary, the veteran has been made aware of the 
information and evidence needed to substantiate his claim, 
and he has been notified of the information and evidence the 
Board obtained and of what portion of the information and 
evidence he needed to provide.  Therefore, further 
development to meet the requirements of the VCAA is not 
necessary.  Quartuccio v. Principi, 16 Vet.App. 183 (2002).  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Relevant laws and regulations for increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.  

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the period 
in question.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

According to the applicable regulations, a 10 percent 
evaluation is warranted for slight impairment of either knee, 
including recurrent subluxation or lateral instability.  A 20 
percent evaluation requires moderate impairment and a 30 
percent evaluation requires severe impairment.  38 C.F.R. 
Part 4, Code 5257 (2001).  

According to 38 C.F.R. Part 4, Code 5260 (2001), a 10 percent 
evaluation requires limitation to 45 degrees; a 20 percent 
evaluation requires limitation to 30 degrees; and 30 percent 
requires limitation to 15 degrees.  

According to 38 C.F.R. Part 4, Code 5261 (2001), a 10 percent 
evaluation requires limitation to 10 degrees; a 20 percent 
evaluation requires limitation to 15 degrees; a 30 percent 
evaluation requires limitation to 20 degrees; a 40 percent 
evaluation requires limitation to 30 degrees; and a 50 
percent evaluation requires limitation to 45 degrees.  


Factual Background

The service medical records reflect that the veteran was 
evaluated on numerous occasions during service for right knee 
complaints generally related to athletic activities.  He 
engaged in physical therapy and other conservative treatment 
initially, but eventually right ACL surgery was deemed 
necessary and performed.  When he was seen in July 1997 
following the surgery it was noted that there was mild 
effusion with full extension.  Right knee flexion was only to 
70 degrees, however.  The impression was status post ACL 
repair--doing well.  The report of the separation medical 
examination in August 1998 reflects normal lower extremities 
other than scarring present on the right knee.  

On VA examination in October 2000, the veteran was described 
as post reconstruction of the right anterior cruciate 
ligament.  His claims folder was reviewed.  There were no 
electronic files to review.  The veteran did not have a 
primary care provider in the VA system.  In service athletic 
injuries to the right knee and his surgery were summarized.  
The veteran's current complaints were of pain and swelling of 
the knee.  He stated that he has occasional pain "inside" and 
describes this as "aching pain."  Currently, he was under no 
specific therapy for his knee and he was on no medication.  
He stated that he experienced periods of flareups that are 
precipitated primarily by kneeling which produces edema, 
effusions and pain to his knee.  Reportedly, these were 
moderately severe at times, with a frequency of two to three 
times per year, and a duration of approximately two days.  
The veteran had been issued and continued to use a neoprene 
sleeve for athletic activities primarily softball, in which 
he participated in an organized fashion, and also sandlot 
soccer and basketball.  

Previous surgeries included ACL reconstruction and 
meniscectomy in 1997 at the Bremerton Naval Hospital.  He had 
experienced no episodes of dislocation or subluxation and no 
constitutional symptoms supportive of a diagnosis of 
inflammatory arthritis.  He was currently employed as a gas 
technician at a semiconductor lab.  This employment entailed 
up to two hours of walking per day, prolonged standing, and 
at times kneeling to work on or check instruments, which he 
described as painful and difficult when he has his flareups.  
He stated that kneeling was very difficult on his knee.  The 
veteran had no history of work loss due to knee problems.  
The impact on his daily activities primarily had to do with 
the limitations in athletic participation.  

On examination, there was a midline scar down the center line 
of the patella tendon, from the inferior pole of the patella 
to the anterior tibial tuberosity.  Using a goniometer, the 
range of motion of the knee showed flexion to 130 degrees 
without difficulty and extension to -5 degrees.  Muscle 
strength was evaluated as demonstrating that the veteran's 
quadriceps and hamstrings were 5/5.  There was no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movements at this visit.  
His gait appeared to be normal.  He was able to do toe-walk 
and heel-walk without difficulty.  Evaluations for stability 
showed a positive drawer's test in that there was distinct 
laxity to anterior stress of approximately a centimeter of 
displacement.  Lachman's test also demonstrated a positive 
laxity but with a good endpoint.  Varus and valgus maneuvers 
at 30 degrees of flexion gave approximately 5 degrees of 
laxity in each direction.  McMurray's test was negative.  X-
rays of the right knee showed postoperative findings related 
to ACL repair.  Screws were in place within the femur and 
proximal tibia.  The joint space was well maintained.  No 
loose bodies were seen.  No arthritic deformity was noted.  

The impression was normal right knee except for postoperative 
changes related to the ACL repair.  The diagnosis was right 
knee joint laxity.  The examiner recommended that service 
connection be granted consistent with the expected permanent 
limitations in veteran's knee performance.  

In an addendum dated in March 2001 the examiner reported that 
the record and evaluation had been reviewed in response to a 
request from the RO to provide information regarding the 
veteran's expected additional loss of range of motion during 
periods of flare-ups.  It was indicated that, based on 
information provided by the veteran, it was expected that an 
additional loss of range of motion of 30 per cent occurred 
during flare-ups.  Repeating what was described as previously 
reported information, it was noted that the veteran stated 
that he had never missed work as a result of flare-ups.  


Analysis

It is the judgment of the Board that at no time during the 
pendency of this appeal has the veteran's service-connected 
right knee disability warranted an evaluation in excess of 10 
percent.  His primary problem appears to be ligament laxity 
but this does not appear to cause significant adverse impact 
when viewed in the context of the findings of normal 
ambulation and normal range of motion.  See 38 C.F.R. § 
4.71a, Plate II (2001).  The objective evidence does not 
demonstrate that the veteran suffers from what could 
appropriately be termed moderate or severe impairment of the 
knee which would warrant assignment of a higher disability 
rating.  The reasons for this conclusion are that there is no 
indication of subluxation.  Also, there is full muscle 
strength and no objective evidence of any edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movements.  In addition, arthritis 
has not been shown present on X-rays, which revealed that the 
knee joint space is well maintained and no loose bodies were 
visualized.  Moreover, there is no objective evidence of 
weakened movement, excess fatigability or incoordination.  
Significantly, the veteran has not missed any work due to 
knee problems, although he indicates that he experiences 
significant discomfort while completing the requirements of 
his job during flareups.  However, the current 10 percent 
disability rating is designed to compensate him for this 
level of pain and consequent impact on his employment.  

The objective evidence shows no more than slight right knee 
impairment and that the 10 percent evaluation assigned during 
the entire rating period under consideration sufficiently 
compensates the veteran for the degree of pain and discomfort 
he experiences in performing his employment.  

The veteran contends that his right knee problems warrant a 
rating in excess of 10 percent.  However, the great weight of 
the objective evidence is against granting a higher 
disability rating.  If the knee condition worsens and 
treatment is required, records of such care may warrant a 
more favorable decision.  As of now, the objective findings 
are clearly against assignment of a rating in excess of 10 
percent for any time during the initial rating period under 
consideration here.  

Inasmuch as the evidence does not show that the veteran 
misses work because of his service-connected disability, the 
record does not reflect that the service-connected disability 
produces marked interference with employment that manifests 
itself in ways that are not contemplated in the rating 
schedule.  Also, there are no unusual manifestations 
regarding the veteran's service-connected disability.  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 (2001) relating to 
extraschedular evaluations are not applicable here.  

The objective findings are clear and do not more nearly 
approximate those warranting a higher rating.  38 C.F.R. 
§ 4.7 (2001).  Finally, inasmuch as the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The 10 percent disability evaluation for the service-
connected status post anterior cruciate ligament 
reconstruction of the right knee was proper and is 
maintained.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

